DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendments filed on June 29, 2022 and January 9, 2020 have been considered.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-21, drawn to an automatic robot control/functional testing system.
Group II, claims 22-28, drawn to an automatic method for functional testing of test devices. The method of Group II does not require an automatic robot control/functional testing system of Group I having test application/robot controllers for testing. Thus, there is a lack of unity from Group I.
Claims 29-31, a process for automatic functional testing requires a test application controller for testing, thus, there is no lack of unity from Group I.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, claims 22-28, drawn to an automatic method for functional testing of test devices. Species I requires TSP testing jig, camera testing jig, audio testing jig.
Species II, claims 29-31, drawn to a process for automatic functional testing. Species II requires download testing jig.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Mr. Harmohinder Bedi on August 15, 2022 a provisional election was made without traverse to prosecute the inventions of Group I, claims 1-21 and Species II, claims 29-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement filed on June 29, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Copies of NPL’s 1-3 and 7 have not been received.
The information disclosure statement filed January 9, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of NPL 2 has not been received.

Specification

The disclosure is objected to because of the following informalities: “247” (paragraph 0117, line 7; paragraph 0141, line 2) should be – 247’ --.
Appropriate correction is required.

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) (296, 298, 296’, 298’, Fig. 5C; boxes in Fig. 9; boxes in Fig. 10) shown in the drawings should be provided with descriptive text labels. In step 1502, Fig. 15, “a audio” should be – an audio --.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “download shuttle 228” in Fig. 2A (e.g., paragraph 0107, line 4), “camera load conveyor 262” (paragraph 0120), “camera unload conveyor 270” (paragraph 0120), “camera reject conveyor 272” (paragraph 0120), “test device 285’” (paragraph 0138, line 7) as described in the specification.  Further, the reference numbers shown in Fig. 10 do not match with the description in the specification, paragraphs 0161, 0162. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1502” has been used to designate both a test application connector (paragraph 0128, lines 5-6) and “Determining or receiving information whether a audio testing jig is vacant” step (Fig. 15); “1508” has been used to designate both a test application controller (paragraph 0138, line 7) and “Downloading on the test device, using a wireless connection, one or more audio test applications that are stored on a test application controller” step (Fig. 15).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 12, and 29 are objected to because of the following informalities: 
- claim 1, “TSP subsystem” (lines 21, 26-27) should be – TSP testing subsystem --.
- claim 12, “audio signal measurement system” (line 24) should be -- audio signal measurement subsystem – (see specification, paragraph 0162, line 6).
- claim 29, “audio subsystem” (lines 24-25) should be -- audio testing subsystem --; “TSP subsystem” (line 25) should be – TSP testing subsystem --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: audio signals measurement system (claim 4), audio signal measurement system (e.g. claim 12), TSP testing subsystem (e.g., claim 12), camera testing subsystem (e.g. claim 12), audio testing subsystem (e.g., claim 12), download testing subsystem (e.g., claim 13). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, it is unclear to where the camera functionalities test inside said TSP subsystem is passed.
Claim 2, it is unclear to where the download functionalities test inside said download testing subsystem is passed.

Claim 12, claim limitation “audio signal measurement system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the audio signal(s) measurement system that is discussed or shown. For instance, the audio signal measurement system may be shown as a black box (Fig. 10). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1-21 and 29-31 do not recite an abstract idea.
Thus, claims 1-21 and 29-31 are patent eligible under 35 USC 101.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 31/29 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24/23/20 (filed on June 29, 2022) of copending Application No. 16/629,573 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24/23/20 (filed on June 29, 2022) of copending Application No. 16/629,573 (to Kim) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Kim (‘573) anticipates:
29. A process for automatic functional testing, said process (claim 20) comprising:
loading, using a download loading/unloading robot, a test device on a download testing jig present inside a download testing subsystem (claim 20, lines 2-3);
installing on said test device, using a download robot including a download test application connector, a wireless connection profile that enables a wireless connection between said test device and a test application controller, wherein said download loading/unloading robot is different from said download robot (claim 20, lines 4-7);
conveying, using said download loading/unloading robot and a touch screen panel (“TSP”) loading/unloading robot, said test device from said download testing subsystem to a TSP testing subsystem (claim 20, lines 8-10);
launching, using said test application controller, said wireless connection profile on said test device present inside said TSP testing subsystem to establish a wireless connection between said test device and said test application controller (claim 20, lines 11-13);
retrieving, using said wireless connection, from said test device a device identification code of said test device, wherein a communications network uses said device identification code to identify said test device and to cease unauthorized use of said test device in an operational state (claim 20, lines 14-17);
testing, using a TSP robot, TSP functionalities of said test device (claim 23, line 2);
obtaining, using said test application controller, TSP test results of said test device generated from said testing TSP functionalities (claim 23, lines 3-4);
testing, using a camera robot, camera functionalities of said test device (claim 23, line 5); 
obtaining, using said test application controller, camera test results of said test device generated from said testing TSP functionalities (claim 23, lines 6-7);
testing, using an audio robot, audio functionalities of said test device in an audio subsystem, which is arranged after said TSP subsystem (claim 20, lines 18-19);
obtaining said audio test results of said test device generated from said testing of audio functionalities (claim 20, lines 20-21); and
associating and storing, using said test application controller, said TSP test results, said camera test results and said audio test results of said test device with said device identification code of said test device (claim 20, lines 22-23; claim 23, lines 8-9),
wherein said testing camera functionalities is carried out after said testing TSP functionalities is carried out and before said audio functionalities is carried out (claim 23, lines 10-11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Allowable Subject Matter

Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 30/29 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an automatic robot control and functional testing system comprising a test application controller wherein said test application controller is bi-directionally coupled to each of said TSP robot controller, said camera robot controller, and said audio robot controller such that said test application controller, in an operative state, simultaneously tests (i) TSP functionalities of test device, inside said TSP testing subsystem, using said TSP robot controller in conjunction with said TSP test applications, (ii) tests camera functionalities of test device, inside said camera testing subsystem, using said camera robot controller in conjunction with said camera test applications, and (iii) tests audio functionalities of test device, inside said audio testing subsystem, using said audio robot controller in conjunction with said audio test applications (or similar language) (claims 1, 12) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

	Claim 29-31 do not have prior art rejections.
The combination as claimed wherein a process for automatic functional testing comprising testing, using a TSP robot, TSP functionalities of said test device; testing, using a camera robot, camera functionalities of said test device; testing, using an audio robot, audio functionalities of said test device in an audio subsystem; wherein said testing camera functionalities is carried out after said testing TSP functionalities is carried out and before said audio functionalities is carried out (claim 29) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 16/629,570) claims (see claims filed on August 5, 2022):
29. A process for automatic functional testing, said process (claim 20) comprising:
loading, using a download loading/unloading robot, a test device on a download testing jig present inside a download testing subsystem (claim 20, lines 2-3);
installing on said test device, using a download robot including a download test application connector, a wireless connection profile that enables a wireless connection between said test device and a test application controller, wherein said download loading/unloading robot is different from said download robot (claim 20, lines 4-7);
conveying, using said download loading/unloading robot and a touch screen panel (“TSP”) loading/unloading robot, said test device from said download testing subsystem to a TSP testing subsystem (claim 20, lines 8-10);
launching, using said test application controller, said wireless connection profile on said test device present inside said TSP testing subsystem to establish a wireless connection between said test device and said test application controller (claim 20, lines 11-13);
retrieving, using said wireless connection, from said test device a device identification code of said test device, wherein a communications network uses said device identification code to identify said test device and to cease unauthorized use of said test device in an operational state (claim 20, lines 14-16);
testing, using a TSP robot, TSP functionalities of said test device (claim 23, line 2);
obtaining, using said test application controller, TSP test results of said test device generated from said testing TSP functionalities (claim 23, lines 3-4);
associating and storing, using said test application controller, said TSP test results of said test device with said device identification code of said test device (claim 23, lines 4-6),
However, Kim (‘570) does not claim regarding claim 29:
testing, using a camera robot, camera functionalities of said test device;
obtaining, using said test application controller, camera test results of said test device generated from said testing TSP functionalities;
testing, using an audio robot, audio functionalities of said test device in an audio subsystem, which is arranged after said TSP subsystem;
obtaining said audio test results of said test device generated from said testing of audio functionalities; and
associating and storing, using said test application controller, said TSP test results, said camera test results and said audio test results of said test device with said device identification code of said test device,
wherein said testing camera functionalities is carried out after said testing TSP functionalities is carried out and before said audio functionalities is carried out.
Kim (US 16/629,571) claims (see claims filed on June 14, 2022):
12. An automated system for functional testing of a test device (claim 1).
However, Kim (‘571) does not claim a test application controller that, in an operative state, has stored thereon, conveys and launches said TSP testing application, said camera testing application, and said audio testing application, is bi-directionally coupled to each of said TSP robot controller, said camera robot controller, and said audio robot controller, and is also bi-directionally coupled, using a wireless connection, to test devices inside said TSP testing subsystem, said camera testing subsystem or said audio testing subsystem such that simultaneous testing of test devices in said TSP testing subsystem, said camera testing subsystem and said audio testing subsystem is carried out.
Kim (‘571) further claims
29. A process for automatic functional testing, said process (claim 20) comprising:
loading, using a download loading/unloading robot, a test device on a download testing jig present inside a download testing subsystem (claim 20, lines 2-3);
installing on said test device, using a download robot including a download test application connector, a wireless connection profile that enables a wireless connection between said test device and a test application controller, wherein said download loading/unloading robot is different from said download robot (claim 20, lines 4-9);
conveying, using said download loading/unloading robot and a touch screen panel (“TSP”) loading/unloading robot, said test device from said download testing subsystem to a TSP testing subsystem (claim 20, lines 10-12);
launching, using said test application controller, said wireless connection profile on said test device present inside said TSP testing subsystem to establish a wireless connection between said test device and said test application controller (claim 20, lines 13-15);
retrieving, using said wireless connection, from said test device a device identification code of said test device, wherein a communications network uses said device identification code to identify said test device and to cease unauthorized use of said test device in an operational state (claim 20, lines 16-18);
testing, using a TSP robot, TSP functionalities of said test device (claim 23, line 2);
obtaining, using said test application controller, TSP test results of said test device generated from said testing TSP functionalities (claim 23, lines 3-4);
testing, using a camera robot, camera functionalities of said test device (claim 20, lines 19-20); 
obtaining, using said test application controller, camera test results of said test device generated (claim 20, lines 20-21);
associating and storing, using said test application controller, said TSP test results, said camera test results of said test device with said device identification code of said test device (claim 20, lines 23-24; claim 23, lines 5-6),
However, Kim (‘571) does not claim regarding claim 29,
obtaining, using said test application controller, camera test results of said test device generated from said testing TSP functionalities;
testing, using an audio robot, audio functionalities of said test device in an audio subsystem, which is arranged after said TSP subsystem;
obtaining said audio test results of said test device generated from said testing of audio functionalities; and
associating and storing, using said test application controller, said TSP test results, said camera test results and said audio test results of said test device with said device identification code of said test device,
wherein said testing camera functionalities is carried out after said testing TSP functionalities is carried out and before said audio functionalities is carried out.
	Diperna et al. (US 2016/0187876) and (US 2016/0192213) disclose an automatic system level testing system (Abstract) for testing cameras of a smart device (Fig. 12) and audio devices of the smart device (Figs. 14, 16).
	Miller et al. (US 6,008,636) discloses a test system for testing electronic devices (Abstract) including a conveyor and a robot (Abstract).
	Hong (KR 20000004195) discloses “an apparatus for automatically testing a mobile telephone comprises: a frame (11) installed on a main conveyer (10), which has a plurality of tester (18) for testing a product (P); a test jig (12) installed on the main frame (11) for separately fixing a plurality of product (P); a loading means installed on the main frame (11) for loading or unloading the product (P) between the main conveyer (10) and the test jig (12); a connector (14) for switching the product (P) loaded to the test jig (12) and the tester (18); a separator (16) for moving a poor product (P) to the other conveyer according to the a test result of the tester (18); and a control panel (17) for controlling the loading means, the connector (14), and the separator (16) (Abstract).
However, Diperna et al. (‘876) and (‘213), Miller et al., and Hong do not disclose a test application controller is bi-directionally coupled to each of said TSP robot controller, said camera robot controller, and said audio robot controller such that said test application controller, in an operative state, simultaneously tests (i) TSP functionalities of test device, inside said TSP testing subsystem, using said TSP robot controller in conjunction with said TSP test applications, (ii) tests camera functionalities of test device, inside said camera testing subsystem, using said camera robot controller in conjunction with said camera test applications, and (iii) tests audio functionalities of test device, inside said audio testing subsystem, using said audio robot controller in conjunction with said audio test applications.
Diperna et al. (‘876) and (‘213), Miller et al., and Hong further does not disclose
testing, using a TSP robot, TSP functionalities of said test device; testing, using a camera robot, camera functionalities of said test device; testing, using an audio robot, audio functionalities of said test device in an audio subsystem; wherein said testing camera functionalities is carried out after said testing TSP functionalities is carried out and before said audio functionalities is carried out.
	Kim (WO 2018/187674) is a WO equivalent of the instant application, and includes an International Search Report.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 18, 2022